Case 4:20-cv-00896-ALM-KPJ Document 20-2 Filed 12/28/20 Page 1 of 2 PageID #: 166




      1
      2
      3                                  Exhibit A
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             49
Case 4:20-cv-00896-ALM-KPJ Document 20-2 Filed 12/28/20 Page 2 of 2 PageID #: 167




      1     FACEBOOK                                                                           1

      2
                                                           Total spent by Page on ads about social 1
      3                                                    issues, elections or politics
                                                           May 7, 2018 - Nov 22, 2020
                                                           United States
      4
                               Michael Moates                                                    $9,941
      5                                                                                     See- spend deta


      6                                                    Recently spent by Page on ads about w
                                                           social issues, elections or politics
                                                           7 days • Nov 16 - Nov 22, 2020
      7        Page has been deleted
                                                           U it d States


      8                                                                                                 $0

      9
     10                                                    Total spent by Page on ads about social 1
                                                           issues, elections or politics

     11                                                    May 7, 2018 - Nov 22 2020
                                                           United States

     12                        DC Chronicle News                                                    $605
                                                                                            Sec- spend eta ls
     13                                                    Recently spent by Page on ads about
                                                           social issues, elections or politics
     14                                                    7 days * Nov 16 - No 22, 2020
                                                           United Stater,
                Page has been deleted
     15
                                                                                                        $0
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                   50
